Case 1:19-cv-06953-CM Document
Case 1:15-mc-00131-P1 Document 2
                               3 Filed
                                 Filed 03/07/17
                                       08/01/19 Page
                                                Page 1
                                                     1 of
                                                       of 2
                                                          2
Case 1:19-cv-06953-CM Document
Case 1:15-mc-00131-P1 Document 2
                               3 Filed
                                 Filed 03/07/17
                                       08/01/19 Page
                                                Page 2
                                                     2 of
                                                       of 2
                                                          2
